DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“retaining member”, “biasing member” in claim 1
“hoop member”, “collar member” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Regarding Claim 1: at least one retaining member comprised of a retaining end, “said retaining end is retractable in said passage to permit the sliding movement of said elongated bit”

“retaining member” is a steel rolling ball, as cited in the instant specification Pg.8 l.25. 

Regarding Claim 1: “a biasing member disposed on said inner sleeve to bias said inner sleeve to the first position”
Examiner will interpret consistent with applicant’s disclosure as follows:
“biasing member” is a compressible coil spring, as cited in the instant specification Pg.10 l.10.

Regarding Claim 6: “a hoop member configured to be fitted in said retaining groove to form, on said inner sleeve, an outer flange for confronting said first spring end segment”
Examiner will interpret consistent with applicant’s disclosure as follows:
“hoop member” is a round washer-type element, as illustrated in Figs.1, 3.

Regarding Claim 6: “a collar member configured to be sleeved on said inner sleeve and disposed between said outer flange and said first spring end segment to permit said first spring end segment to abut against said collar member.”
Examiner will interpret consistent with applicant’s disclosure as follows:
“collar member” is a round washer-type element with a hexagonal-shaped inner diameter, as illustrated in Figs.1, 3.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Li-Hua Weng on 5/17/2021.

The application has been amended as follows: 
The following claims have been amended: Claim 1.  See below.

(Currently Amended) A screwing tool comprising:
a handle defining therein an elongated cavity along [[the ]] a longitudinal axis; 
a tubular member configured to be immovably fitted in said elongated cavity, and said tubular member having an inner peripheral surface which defines therein a bore extending along [[a ]] the longitudinal axis, and which has a guiding surface region; 
an inner sleeve which is slidably mounted on said guiding surface region along the longitudinal axis and displaceable between a first position and a second position, said inner sleeve having an inner end segment disposed inside said bore, and an outer end segment disposed outwardly of said bore, said inner sleeve having a through hole along the longitudinal axis and at least one passage extending radially therethrough and proximate to said outer end segment;
an elongated bit which is configured to be slidably and non-rotatably received in said through hole, and which includes two opposite ends opposite to each other along the longitudinal axis, and an elongated body between said two opposite ends; 
at least one retaining member which has an abutted end and a retaining end radially opposite to said abutted end, and which is disposed in said passage to be movable radially between an inward position, where said inner sleeve is in the first position and said retaining end is in pressing engagement with said elongated body, to prevent sliding movement of said elongated bit, and an outward position, where said inner sleeve is in the second position and 
an actuating member which is coupled to said outer end segment of said inner sleeve to permit said inner sleeve to slide with said actuating member along the longitudinal axis between a locked position corresponding to the first position, and an unlocked position corresponding to the second position; and 
a biasing member disposed on said inner sleeve to bias said inner sleeve to the first position, 
wherein said inner peripheral surface of said tubular member further has a confronting surface region, which is displaced from said guiding surface region to confront said retaining member, and which includes 
a first zone configured to be in pressing engagement with said abutted end when said inner sleeve is in the first position, and 
a second zone which is configured to confront said abutted end when said inner sleeve is in the second position, and which has a larger dimension than said first zone to permit said retaining end to be retracted in said passage in response to the sliding movement of said elongated bit,
wherein said handle extends along the longitudinal axis to terminate at a rear end and a front end, and said elongated cavity extends from said front end along the longitudinal axis toward said rear end, said elongated cavity having a smaller dimension segment and a larger dimension segment which are proximate to and distal from said rear end, respectively; 
wherein said tubular member includes a rearward segment configured to be immovably fitted in said larger dimension segment, and a forward segment which is opposite to said rearward segment along the longitudinal axis, and which is disposed forwardly of said front end of said handle; 

wherein said outer end segment of said inner sleeve has a male threaded region configured to be threadedly engaged within said female threaded opening so as to permit said inner sleeve to slide with said actuating member along the longitudinal axis, and to permit said surrounding wall to be slidably sleeved on said forward segment of said tubular member.
All outstanding actions in all previous office actions have been overcome and satisfied in the instant action which is an allowance.
Priority
Regarding request for English translation of the certified copy, both application numbers in the certified copy of the Foreign Priority Application and the ADS are the same and so satisfy the Office in that the applications are actually the same.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The instant invention is neither anticipated nor rendered obvious by the prior art because a device is neither disclosed nor taught having a screwing tool device including a tubular member assembly, an inner sleeve assembly, an elongated bit, and an actuating member which includes a front wall having a female threaded opening along a longitudinal axis being claimed in combination with the other claimed limitations is not shown.
The closest prior art is a US Patent 6901826 which shows a screwing tool device which does not have an actuating member which includes a front wall having a female threaded opening along a longitudinal axis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA MAYNARD whose telephone number is (313)446-6580.  The examiner can normally be reached on 730a-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E. Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/D.M./Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723